Citation Nr: 1301540	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-32 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of VA pension benefits for the period commencing January 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Pension Center at the Regional Office (RO) in St. Paul, Minnesota.  The Detroit Michigan RO otherwise has jurisdiction of the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is inadequate for the purpose of rendering a fully informed decision addressing whether the Veteran's countable income from 2005 to 2008 was properly calculated for purpose of determining improved pension benefits.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), nonservice connected disability pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own willful misconduct.  Entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified at 38 C.F.R. § 3.23 (2012), as changed periodically, and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.30(a)(3).  The maximum annual pension rate has periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension are to be reduced dollar for dollar by the amount of the countable annual income of the Veteran, his spouse, and any dependent.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income which has been waived) is to be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2012).  Income from SSA is not specifically excluded under 38 C.F.R. § 3.272 (2012), nor is the Social Security income of a spouse.  Social Security income is, therefore, included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15 of Title 38, United States Code, including accrued pension benefits; reimbursements for casualty loss; profit from sale of property; joint accounts (accounts and joints accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the maximum annual pension rate which have been paid. 

In October 1996, the RO granted nonservice-connected pension benefits.  The benefit was based upon the Veteran's income coming exclusively from Social Security payments totaling $11,262 per year.  The Veteran was advised that he was being paid additional benefits for his spouse and that VA counted $1,950.00 in medical expenses based on September 1996 report of medical expenses of $385 for a three-month period.  

In March 2007, VA was advised by the Veteran's spouse that they had been separated and living apart since February 2007.  

In April 2007, the Veteran was advised that a special review of his claimed medical expenses was being conducted and that he was required to submit receipts or other documentation of all medical expenses highlighted on the enclosed copy of the most recent VA Form 21-8416 (Medical Expense Report).  In July 2007, VA received the Veteran's request for an extension to enable him to obtain the request receipts.

In December 2007, the Veteran was advised that information received from the Social Security Administration (SSA) showed that he had been entitled to greater benefits than VA was counting as income and that SSA records showed that he was entitled to $1,202.50 effective December 1, 2005, $1,241.50 effective December 1, 2006, $1,242.00 effective November 1, 2007, and $1,270.00 effective December 1, 2007.  The Veteran was further advised that VA received information from SSA showing that he stopped paying Medicare Part B premiums effective December 1, 2007.  The Veteran was informed that VA was proposing to remove his spouse from his award on February 14, 2007; to remove his medical expenses for 2006 except for Medicare Part B premiums he paid and mileage he claimed; and to only allow 11 months of Medicare Part B premiums in 2007.  The Veteran was informed that based on the information, VA proposed to reduce his pension payments. 

In May 2008, action was taken to reduce the Veteran's pension on January 1, 2006 (removed 2006 medical expenses except for Medicare Part B premiums), on January 1, 2007 (removed 2007 medical expenses except for Medicare Part B premiums), on February 14, 2007 (removed spouse), and on January 1, 2008 (no medical expenses counted).  In addition, he was notified of the creation of an overpayment of VA benefits that would have to be repaid. 

The May 2008 letter also informed the Veteran that because VA did not receive the proof of payment for 2006 medical expenses as requested, any claim for medical expenses for the years 2006, 2007, and 2008 must be accompanied by proof of payment from the vendor to which the payment was made.  

The Veteran challenged the reduction of his pension, specifically indicating that the award should not be reduced, as it was based on unsubstantiated hearsay and incorrect information from SSA.

Subsequent to the May 2008 action, the Veteran submitted a Certified Copy of Marriage Record which indicates that the Veteran remarried on July 15, 2008.  
It is clear that the claims file does not include all of the financial information needed to decide the Veteran's claim.  VA has not requested, and the Veteran has not provided, any financial details with respect to his new wife.  The Board notes that the Veteran was informed in 2008, 2009, 2010, and 2011 that he would not be receiving an Eligibility Verification Report (EVR) and that individuals and families who have only SSA income do not have to complete an EVR unless their situation changes.  In this case, the Veteran remarried in July 2008.  As the Veteran's situation has changed, the Board finds that he should complete an EVR for the years 2007 through 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to submit EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying his income and the income of his spouse for the years 2006 through 2012. 

2.  Thereafter, a paid and due audit of the Veteran's pension account since January 1, 2006 should be prepared.  This audit should indicate how any overpayment was calculated.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that has been recouped thus far by VA.  A copy of the written audit should be associated with the claims file and another provided to the Veteran and his representative.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


